Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 01/04/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter

Claims 2 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 2, “when it is determined that the scene is changing and the object is moving, estimate an occlusion of the object in an intermediate frame with another object, 
wherein the estimated occlusion of the object is determined based at least in part on the depth of the object and on a two-dimensional (2D) to three-dimensional (3D) structure estimation, the 2D to 3D structure estimation including a position of the one or more depth cameras and a position of the object relative to a predefined position in the frame”, where the closest prior art is Sharma et al (US 2012/0087573 A1), Alatan (“Utilization of 3-D Motion Models in Video Coding: Occlusion Detection and Motion Compensated Temporal Interpolation", Advances in Digital Image Communication, Proceedings of 2nd Erlangen
, Petrides (US2011/0211119 A1) and Blasco Claret et al. (US 2020/0134849 A1). 
Sharma et al is directed towards a method of clutter elimination in digital images is provided that includes identifying a foreground blob in an image, determining a depth of the foreground blob, and indicating that the foreground blob is clutter when the depth indicates that the foreground blob is too close to be an object of interest. Methods for obstruction detection in depth images such as those captured by stereoscopic cameras and structured light cameras are also provided, see abstract. 
Alatan, which is in the same field of endeavor, discloses 3-D motion models can be further utilized in video coding at two different areas: occlusion detection and motion compensated temporal interpolation. Occlusions due to moving objects are detected using 3-D motion models by the help of the epipolar constraint. Given 3-D motion parameters of an object, the next coordinate of a pixel should be on a straight (epipolar) line. This constraint prevents a
pixel to find wrong intensity matches which might lead to incorrect detection of occlusions. By
the help of a Gibbs energy, occlusion and depth fields are simultaneously estimated by taking
the epipolar constraint into account. 3-D motion models improve the interpolation of the frames
in the temporal domain, too. Given 3-D motion parameters and depth field of an object between
two frames, a set of motion parameters are found for each frame to be interpolated in order to
carry the intensities along the motion path. Better non-linear motion trajectory description using
3-D motion improves the quality of the interpolated frames. Simulation results support the
superiority of the 3-D motion models over their 2-D counterparts, see abstract.
Petrides et al is directed towards a method is provided for performing motion compensated interpolation wherein, for any pixels in the interpolated frame to which there is neither a forward vector nor a backward vector projecting: including the pixel in an intermediate frame conceal area if it is not located within the full frame reveal area; including the pixel in an intermediate frame reveal area if it is not located within the full frame conceal area; and using 
Last but not least, Blasco Claret et al, which is in the same field of endeavor, discloses a method for obtaining depth information from a scene is disclosed wherein the method has the steps of: a) acquiring a plurality of images of the scene by means of at least one camera during a time of shot wherein the plurality of images offer at least two different views of the scene; b) for each of the images of step a), simultaneously acquiring data about the position of the images referred to a six-axis reference system; c) selecting from the images of step b) at least two images; d) rectifying the images selected on step c) thereby generating a set of rectified images; and e) generating a depth map from the rectified images. Additionally devices for carrying out the method are disclosed, see abstract.
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 2 and therefore stands allowable.  The same reasoning applies to independent claim 8, 14 and 20, which are slight variations of the claim 2 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486